Pannell, Presiding Judge.
The defendant was indicted, tried and convicted of possessing beer for the purpose of resale without first obtaining a license. He was sentenced to 30 days in jail, 11 months probation thereafter, and a $1,000 fine. His motion for new trial was overruled and he appealed to this court. Held:
1. The evidence was amply sufficient to authorize the verdict found.
2. The other enumerations of error are either without merit, not properly raised in the court below, or raised the first time on appeal.

Judgment affirmed.


Quillian and Clark, JJ., concur.